     CASE 0:17-cv-01826-PAM-BRT Document 215 Filed 06/18/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                              )       COURT MINUTES – CIVIL
                                              )     BEFORE: BECKY R. THORSON
T.F., by his next friend Tracy Keller, et     )       U.S. MAGISTRATE JUDGE
al.                                           )
                                              )   Case No:        17-1826 PAM/BRT
                     Plaintiffs,              )   Date:           June 18, 2019
                                              )   Time Commenced: 1:35 pm
v.                                            )   Time Concluded: 1:45 pm
Hennepin County, et al.,                      )   Time in Court:  10 Minutes
                                              )
                                              )
                     Defendants.              )
                                              )

Hearing on: TELEPHONE STATUS CONFERENCE

APPEARANCES:

       Plaintiffs:    James L. Volling

       Defendants: Charles N. Nauen, Janine Wetzel Kimble

PROCEEDINGS:

       X      By Telephone

Other Remarks:

       Telephone status conference held.

                                            s/ Melissa S. Kruger
                                            Courtroom Deputy/Judicial Assistant
